Citation Nr: 0507635	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-16 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for panic disorder with 
agoraphobia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from January 1980 until 
January 1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

The veteran's panic disorder with agoraphobia is manifested 
by anxiety, depression and sleeping difficulties, which have 
limited the veteran's occupational potential; objectively, 
the competent evidence includes a GAF score of 55.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 30 percent, but 
no higher, for panic disorder with agoraphobia have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.21, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

Although a VCAA notice letter was issued in February 2002, 
such correspondence did not describe the evidence necessary 
to substantiate his increased rating claim.  However, 
communications from the veteran himself, including his August 
2001 claim, demonstrate his awareness of what evidence is 
required.  Moreover, in light of the favorable determination 
contained herein, additional development with regard to VA's 
duties to notify and assist would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

With regard to VA's duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Finally, the veteran's statements in support of 
his claim are affiliated with the claims folder.

The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Specific schedular criteria for rating mental disorders

Panic disorder is rated by applying the criteria in 38 C.F.R. 
§ 4.130, Diagnostic Code 9412 (2004).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9412 (2004).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

Factual background

A February 2001 private treatment report revealed complaints 
of significant intermittent anxiety.  An increase in his 
Zoloft dosage was recommended.  

An August 2001 private treatment report indicates continued 
problems with anxiety and trouble sleeping.  The veteran 
stated that at times his anxiety approached the panic level 
for short time periods.  

Also in August 2001, the veteran was treated for dizziness at 
the Boone Clinic Otolaryngology.  The report noted that his 
anxiety disability worsened his symptoms of dizziness.  The 
diagnosis was benign positional vertigo.  

In a December 2001 private treatment report, the veteran 
complained of feeling very uptight and anxious at times.  It 
was noted that adjustments were being made to his 
medications.  He was taking Zoloft and Buspar.  

In a July 2002 progress note, a sleep disorder was noted, in 
addition to anxiety and depression.  

An August 2002 treatment report from the Missouri Heart 
Center revealed symptoms of heart palpitations and dizziness.  
The report indicated that the veteran's dosage of Toprol was 
to be decreased to decrease side effects.  

The veteran underwent a VA psychiatric examination in 
September 2002.  The veteran stated that, over the past year, 
he had struggled with occasional problems of poor mood, 
weight gain, fatigue, minor panic, nervousness and some sleep 
disturbance.  Such symptoms lasted for a few days when they 
occurred.  He reported he had been treated for heart 
palpitations, and that he had been told they were related to 
anxiety.  He denied any present symptoms of depression, 
anxiety or obsessive-compulsive tendencies.  Occasionally, he 
felt as though a panic attack was coming on, but changes to 
his medication regimen handled his symptoms effectively.

The veteran took Paxil and Tropol to control his anxiety.  He 
took trazadone for improved sleeping.  The veteran reported 
that is medication was generally helpful and indicated that 
he had not experienced any major panic attacks in the past 
year.  

Occupationally, the veteran explained that he was employed by 
a power company.  He had worked there for 18 years.  The 
veteran denied missing any time from work in the past 12 
months due to his service-connected panic disorder.  He did 
state that he chose not to take supervisory positions as such 
would increase his anxiety and cause constant suffering.  As 
a result, the veteran believed he was earning less than his 
full potential.  Regarding social activities, the veteran 
regularly got outside with his wife and son and he had an 
involvement in his son's activities.   

Objectively, the veteran was alert and oriented.  His eye 
contact was good.  His grooming and hygiene were within 
normal limits.  The veteran's rate of speech was also normal 
and his thought processes were focused on topic.  His affect 
was generally bright.  There was no evidence of psychotic 
thinking.  The veteran denied suicidal or homicidal ideation.  
His memory was within normal limits.  A GAF score of 62 was 
assigned.

In a November 2002 treatment record, T. J. B., D.O., stated 
that he was treating the veteran on an ongoing basis for 
anxiety and depression.  They met every one to two months for 
medication management.  He assigned the veteran a GAF score 
of 55.  

A November 2002 VA outpatient treatment report showed that 
the veteran was oriented, with no memory deficits.  The 
veteran acted appropriately.  His mood was euthymic and he 
was a bit hyper vigilant.  

Analysis

As stated previously, the veteran seeks a disability rating 
in excess of the currently assigned 10 percent evaluation for 
PTSD.  In order for the next-higher rating of 30 percent to 
be assigned, the evidence must demonstrate occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

The medical evidence reveals consistent complaints as to 
anxiety and depression.  Such evidence also demonstrates some 
sleeping difficulties as well.  The question, then, is 
whether such symptoms have caused sufficient social and 
occupational impairment such as to justify an increased 
rating.  

In the present case, the veteran has not missed any time at 
work due to his service-connected disability.  However, he 
has avoided supervisory positions due to his panic disorder, 
which must be construed as a form of occupational impairment.  
The veteran has also stated that his medications are 
generally effective in curbing his symptomatology.  
Nevertheless, the medications have not eliminated his 
complaints of depression or anxiety.  

In determining whether the current 10 percent rating or the 
next-higher 30 percent evaluation more nearly approximates 
the veteran's disability picture, the Board finds the 
evidence to be at least in equipoise.  With resolution of 
doubt in the veteran's favor, the Board finds that the 
evidence supports a 30 percent rating for the disability at 
issue.  

In allowing an increased rating here, the Board recognizes 
that the medical evidence fails to reveal suspiciousness or 
memory loss.  However, as stated in 38 C.F.R. § 4.21, it is 
not expected that every single symptom within a set of 
diagnostic criteria be exhibited.  

In finding that a 30 percent evaluation is warranted here for 
the veteran's panic disorder with agoraphobia, the Board also 
relies on the GAF score of 55 assigned by T. J. B., D.O. in 
his November 2002 letter.  Such a score is reflective of 
moderate, rather than mild, symptoms.  As that physician met 
with the veteran on a regular basis, his GAF assessment may 
be more probative than that of the VA examiner, who 
interacted with the veteran on only one occasion.  

Thus, for the reasons discussed above, the next-higher 30 
percent evaluation under Diagnostic Code 9412 is appropriate.  
However, a rating in excess of that amount is not justified.  
Indeed, in order to be entitled to a 50 percent evaluation, 
the evidence must demonstrate occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

Here the criteria consistent with a 50 percent evaluation 
have not been shown in the medical records.  There were no 
findings of flattened affect.  There were also no findings of 
speech problems.  To the contrary, upon VA examination in 
September 2002, his speech was normal.  His memory was also 
normal, and he displayed no difficulty with understanding 
complex commands.  There were also no findings of impaired 
judgment or abstract thinking, either in the September 2002 
VA examination report or elsewhere in the record.

In conclusion, the evidence of record does support a 30 
percent disability evaluation for PTSD under Diagnostic code 
9412.  A rating in excess of that amount is not justified, 
however.  The Board notes that in reaching this conclusion, 
the benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
  
Finally, the evidence does not reflect that the veteran's 
panic disorder with agoraphobia has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2004) is not warranted.
 

ORDER

A 30 percent rating for panic disorder with agoraphobia is 
granted.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


